Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Monroe County (Joseph D. Valentino, J.), entered June 19, 2009. The order denied the motion of defendant to vacate his sentence pursuant to CPL 440.20.
It is hereby ordered that the order so appealed from is unanimously reversed on the law, the motion is granted, the sentence is set aside and the matter is remitted to Supreme Court, Monroe County, for the filing of a predicate felony statement and resentencing.
Same memorandum as in People v Worth (83 AD3d 1547 [2011]). Present—Centra, J.P., Fahey, Lindley, Gorski and Martoche, JJ.